         Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 1 of 11 Pageid#: 2




                                 IN TllE U N ITED STATES D ISTRICT CO URT
                                  FOR W ESTERN DISTRICT OF VIRGW IA
                                             R OA N OKE DW ISION

        IN TIIE M ATTER OF THE XEARCH OF                 CaseNo                   -%
                                                                        .
                                                                      ' -         .
        INFORM A TIO N A SSOCG TED W ITH                          .         .      G
        FACEBOOK USER p James.Britton.7s8
        THA T IS STORED AT PREM ISES
        CONTROLLED BY FACEBOOK,m C.                      ViledUnderSeal


                                     AFFIDA V IT IN SU PPO R T O F
                              AN APPLICATION FOR A SEARCH W ARM NT

                 1,Keith Teehan,being firstduly sw orn,hereby depose and state asfollow s:


                              INTRODUCTION AND AGENTBACKGROUNjj
        1.       Im ake tllisaffidavitin supportofan application fora search w arrantforinform ation
    associatedwiththe'
                     above-càptionedFacebook account(hereinafterthetdsubjectAcèounf')that
    arestored atpremisesoWned,maintained,controlled,oroperatedby Facebook Inc.,asocial
    netw orldng com pany headquartered in M enlo Park,California. The inform ation to be searched
    isdescribedinthefollqwingparajraphsàndinAttachmentA.Thisaffidavi
                                                                   ,tismadeinsupport
    ofanapplicationforasearchwaliàhtunderRule41oftheFederalRulesofCriminalProcedure,
        18U.S.C.jj2703(a),2703(b)(1)(A),and2703(c)(1)(A)torequireFacebookInc.todiscloseto
.                                                                                                    *

    the governm entrecords and otherinform ation in itspossession,furtherdescribed in Section 1of
    AttachmentB,govérnm ent-authorized personswillréview thatinformation tolocatethe
                                                           '
             .

    infonuation described in Seçtion 11ofAttachmentB,usingtheproceduresdescribed in Section
    1IlofAttachm entB .

    '

                 1,Kpith JTeehan,am aSpecialAgentwith theBuieau ofAlcohol,Tobacco,ahd
    FirearmsandExplosivés(ATF),andhavebeensince2010.Ihavesuccessfull#compleiedthe
        Crim inalInvestigatorTrajning Program and ATF SpecialAgentBasic Training attheATF
                                                                                               t .

    N ational'A cadem y,held atthe FederalLaw Enforcem entTraining Center. lhave bçen
        em ployed in aLaw Enforcbm entcapacity since 1996 as a D eputy Sheriff,Police O fficer and ,
        SpecialA gent. lhave received training in variousaspects oflaw enforcém ent,in particular

                                                                                                              tl1
                                                                                                         1'
                                                                                                          1l1'î*
          Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 2 of 11 Pageid#: 3


                                                    '                    .           '
                                        .

'
        arson,explosives,nàmoticsand flrèarmjinvestigations. Sincebecomingan ATF SpçcialAgent,                    .



        Ihàye provided sw orn testim ony before the FèdçralGrand Jury and in the United StatesD istrict
        Courtin refeience to violations.ofthe FederalFirenrm s and N arcoticjlaF s.
                          .




                                  . .                        .                               '

                  The facts in tlzis affidavitcom e.frpp m y perjonalobservations,m y fraining ànd
                                                                                         .



        experience,ahd informatiùh obtainid from othéragentsahd witnesses.Thisaftidavitisintended
                                                        u
                                                        ;                                        '
        to shpw m erçly'
                       thatthere ig suftk ientprobable cause forthe requested w aplàntand doesnotset
        foçth,allofm y know ledge aböutthis m atter.
                              L                 2           ''                   -   .

                                                                     '                                   .
                                            x                    ,
                  Bgsed on nlytraining and experieqce and the factssetforth in thisaffidavit,thereis
'probableèausetobeliekethatviolationsof21U.S.C.j841(a)(1),possessi
                                                                 ,on ofacontrolled
                                                                 .


        substancewiththeintenitodistributegnd 18U.S.C.j922(g),knowingpossessioriofafirenrm
        by.aprollibited persblt havebeen comm itted,arebeing com mitted,and willbecom mitted by
    '
        ùnknown persons.'Thereisalsoprobablecausetl
                                                  ?séarch theinformatiôp desdribed in
        AttachmeritA forevidence ofthesçcrim esaïfurtherdescribed inAttachmèntB                                       .   .



                                                                                                              '
                                                                                                             .


                                                                                 PROàABLE CAUSE
        5. OnoraboutM arch 13,2019,membersofr     theRoanokePöliceDepartment(RPD),United
        StatesM arshalService(USM S),andtheBureau ofAlcoholTobacco,andFirenrms(ATF)
        sutweilled aùdthenarrestedJamesEdw#z BRITTON onanotztàtandingVirginiaDepartmehtof
          '

        CùrrectionkProbationViolation(PB-15).Theazrestoccurredintheareaof161ElectricRoad,in
        theCity ofSalem ,in theW e
                                 'stern DistrictofVirginim


               àRITTON wassearchedincidenttothearrestanéonhispersonLaw ànforcement                                                ,
              :                                     '
        located asmallbla'ckbagdontainingapproximately12grnmsof'   awllitedrystalkubstance
        suspectedtobemethamphetnmi
                      ,             1
                                     nl.Thesuspec'
                                                .
                                                  ted' me
                                                        .
                                                          thamphetnminewassubmittedtotheDrug
                                                                 .           .
                                                                             ,
                      .                                     . .                                      '                        (
                                                                                                                              ,

        EnforceientAdministration M id AtlanticLaboratorieswhereitwasarîalyzéd and confifmed to
        be m d hnm phetnm ine.




                                                                                                 2                                         u
                                                                                                                                                <

                                                                                                                                      .
                                                                                                                                                    4)h
                                                                                                                                          n1'?jR
                                                                                                                                           ,
                                                                                                                                           .
                                                                                                                                            .
     Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 3 of 11 Pageid#: 4




       .
               Law Enforcementconducted asearch ofthevehicleBRITTON
               '                                                 i
                                                                    wassitting,in atthetime
ofhisarrestànd located ablack backpack,lateridentified by BR ITTO N to belong to BRITTON ,
w hich contained a quantity ofsm allplastic bags,and a quantity ofunused spinges. In addition,
Law Enforcem qntlocated a digitalscale arld m obile phone on thepassengerside c)fthe vehicle.
BRITTON lateridentified them obil:phoneasbelonging to him .


8.             ln apost-M irandainterview ofBRITTON,BRITTON informedLaw Enforcementthathe
wassupposedtohavedeliveredthemethnmphetaluinetoanindividualatthettouickway
H ouse''..BRITTON inform ed ATF thathe w assupposed to deliverthe package,w hich
containedthenarcotics,atthedirection ofanotherindividualwhom BiITTON namedduringthe
interview .


9.             Onofabout04/30/2019,ATF Roanokeinterviewçd aConfidentialSourceof
Inform ation,hereafterrefen'
                           ed to as CSI#1,who inform ed A TF thatBRITTON had been
conversingtlsingFacebook Withmultiplepeopleaboutsellingnarcoticsandfirenrms.CSI#1
providedATF with screen shotsfrom the SuspectFacebook Accountwhich had thenam eJapes
                   .                                       r

BRITTON.lntheconversationsBRITTON wasincontactwithmuttiplepeopleandused
language consistentwith the possession,sale and distribution ofnafcotics. In addition to      '
           .

BRIW ON 'Snnmebeing linked totheacèount,BRITTON ispictured in one QftheFacebook
screeùshots.TheSubjectAccountisassociatedwiththeusernameJames.Britton.7s8.
                                .                                               ''
 .
10.            ATF Roanoke executed a search w arranton the aforem entioned m obile p
                                                                                    'hone seized
from BRITTON during his arrest. U pon review Qfthe inform ation contained on the device,A TF;
Rbanokeobserved m ultiplepicturesofBRITTOX with firenrms. Onetirenl'm pictured in
m ultiple picturesw ith B RITTO N isidentified asa Ruger,m odelSR-762,7.62 caliber
semiautomaticriflewithserialnumber562-07376.ATFRoanokeutilizingtheserialnumber
confirm ed the firearm waspreviously reported stolen.


               On or about06/26/2019,A TF Roanoke interviewed Confide:tialSource ofInform ation
#2 (CSI#2)inreferencetoBRITTON.CS1#2wasshownthepicture.oftheRugermodel5R-762

                                                     3


                                                                                                          jj
                                                                                                   n(è(
      Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 4 of 11 Pageid#: 5




    firennn w hich had béen obtained through the search w arrantexecuted on BRITTON 'Sm obile
    phone;CSI#2 inform èd ATF thatBRITTON had contacted CSl#2 in or arourid M arch 2019
'
    utilizingW cebook.DuringthiscontactthroughFacebook,BRITTON hadrepeatedlyattempted              .


    to sellCSl#2theRugermodel7.62 firenrm.CSI#2 inform ed ATF thatBRITTON continuedto              .



    loF erthe proposed sale price throughoutthe contact.                                               '


    12.    In addition to thetirearm sactivity described,CSI#2infonnedATF thatBRITTON had
    previously sentm ultiple picturesthrough Facebook ofw hatCSI#2 believed to be.
                                                                                 narcotics
    including,butnotlimited totwo largebagsofwhatCSI#2 identified asdd1CE''. Csl#z'stàted a1l
    contactwithBRITYON occurredthroughFacebook.

    13.    Asbackground,ATF obtained certified cpnviction and sentencing ordersformpltiple
    previousfelony convictions sustained by BRITTON . Each priorconviction w er: offensesw hich
    were punishable by im prisonm entby a term exce>ding a tenn ofone year.


    14.    ATF RoanokeSpecialAgent'ând'InterstateNexusExpertKeith Teehan, utilizing the
    description ofthe Ruger,m odelSR-762,7.62 caliberrifle,serialnum ber562-07376,determ ined
    thattheitem isatirearm asdefinedintheUnited StatesCode,thatitèwasm anufactured outside
    theCom monwea1th ofVirginia,andhadthereforémovedin and/oraffectedl interstateorforeign
    Com m erce.



    15.    B ased on m y training,knowledge and experience,lhavç com e to understand that
    individualsw illoftetluse socialm edia,to include Facebook,to plan,prepare,and furthertheir
    criminalactivitytoincludethe acquisition,possbssion,sale,and/ordistribution ofnarcoticsand
    tirearms. 1havealsocometo undurstand thatindividualswillalso usetheprivatem essage
                                                 ..                            *x


    feature ofFacebook to com m unicate privately with othersin furtherance ofillegalactivity to
                          .



    include the acquisition,possession,sale,and/ordijtribution ofnarcotics and firennns.


    16.    Based upoilthefactssetforth aboveand otherinforp ation and/oriritelligenceknown to
    Law Enforcem entinvolved in thisinvestigation,youraftiantbelieves there is suftk ientprobable

                                                      4

                                                                                                           js
                                                                                                   a(èfh5X
         Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 5 of 11 Pageid#: 6




    causeto'believethesought-afterFacebook Accountcontainsinfénnation relatedto the
    possession,sale and distributiön ofillegalnarcotics and flrearm s.


    17. A preservationrequestconcerningthesubjectaccountlistedinAttachmentA wassentto
    Facebook on M arch 12,'2019.


                                                 FACEBObK
    18.         Facebopk ow ns and operateg a free-accesssocialnetwotking w ebsite ofthe sam e nnm e
    tt1atcapljeaccessedathttp://www.facebook.com.Facebook allowsitsuslr
                                                                      'stoestablish
    accbuntsw ith Facebook,and users can then use theiraccounts to share w ritten'news,
    photographs,videos,andotheririformationwith otherFacèbookusers,anêlsometimeswiththe
    gçneralpublic.


                Facebook asks ukersto provide basic contactand personalidentifying inform ation to
    F>cebook,eitherduringtheregistrationprocessorthereafter.rfhisinformatfonmayincludethe
    user's fullnam e,birth date,gender,contacte-m ailaddresses,Facebook passw ords,Facebook
        securityquestionsàpd answers(forpasswordretrieva
                                                       .l),jhysicaladdress(includingcity,state,
    .
        andzipcode),telephonenumbers,screennames,.websites,andotherpezsonalidentitiers.
    Fâcebook also assigns a useridentitk ation num berto each account.Facebook identifies unique
    Fgcebook accountsby a user'sem ailaddress,the userID num ber,orthe usernnm e associated
        with a Facebook profile.


        20. 'Fac
               'ebookusersmayjoinoneormoregroupsornetworkstoconnectandinteraciwith
                       ,
                           '


        otheruserdwho are membersofthesnm egr'
                                             oup ornetwork. Facebook àssignsa group
        ideptification num berto each group. A Facebook usercan also comzectdirectly w ith individual
        FacebookusersbysendingeachuseratTriendRequest.''IftherecijientofadiFriendRequest''
        acceptsthe request,then the tw o users willbecom e dT riends''forpup oses ofFacebook and can
                   '                      '
          . .                                                      '        .
                           ,
.       excha'
             nge com m uniçationsorview inform ation abouteach other. Each Facebook user'saccount
        includes a listofthatuézr'sçdFriends''and a EdN ew sFeed,''w hich highlights inform ation about
        the user's<dFriends,''such asprofile changes,upcom ing events,and birthdays.




                                                                                                              J1E:t
                                                                                                     cIh,t*
                                                                                                          ,
  Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 6 of 11 Pageid#: 7



                                                                 .                    $

21.       Facebook userscan selectdifferentlevels ofprivacy forthe com m unications and
informationassociatedwiththeirFacebookaccounts.Byadjustingtheseprivacysettings,a
Facebook usercan makeinform ation available only to himselfo'rherself,to particularFacebook
users,or to alzyone with accessto the Internet,including people who are notFacebook users. A
Facebook usercan alsocreatettlists''ofFacebook friendsto facilitatethJ application ofthese
      '
                                     .                       .


privacysettings.Facebookaccountsalsoincludeotheraccountsettingsthatuserscanadjustto
control,forexample,the typesofnotitk ationsthey receivefrom Facebook.


22.       Facebook userscan createprofilesthatincludephotographs,listsofpersonalinterests,
                                                                                         '
and otherinform ation. Facebook userscan also postçtstatus''updates abouttheirwhereabouts
and actions,asw ellas linksto videos,photographs,articles,and otheritem savailable elsew here
                                                                            (         '
on the h ternet. Facebook userscarialso postinform ation aboutupcom ing Yyents,''such as
socialocc'
         asions,by ligting the event's tim'e, location,host,and guestlist. ln addition,Facebook
userscan ddcheck in''to particularlocations or add theirgeographic locations to theirFacebook
posts,thereby revealing theirgeographic locations atparticulardates and tim es. A particular
user'sprotilepage also ihcludesa:$W a11,''which isaspace wherethe userand hisorher
Et
 ls'
   riends''cah postm essages,attachm ents,and linksthatw illtypically be visible to anyone w ho
can view the user'sprofilek


23.       Facebook allow susers to upload photos and videos,w llich m ay include any m etadata
such aslocation thattheusertransmittedwhen he orshe uploaded thephoio orvideo.ltalso
providesuserstheabilitytoEttag'i(i.e.,label)otherFacebookusersinaphotoorvideo.W hena
useristagged in a photo orvideo,he'orshe receives a notitk ation ofthe tag and a link to see the
photoorvideo.ForFacebook'qputoses,thephotosandvideosassociatedwithauser'saècount
w illinclude al1photos and videosuploaded by thatuserthathave notbeen deleted,asw ellas :11
photosand videosuploadedby anyuserthathavethatusertagged in them .


24.       Facebook userscarlexchang: private m essage!on Facebook w ith otherusers. These
m essagej,w hich are sim ilarto e-m ailm essages,are sentto the recipient'stllnbox''on Facebook,
which also stores copiesofm essages sentby the recipient,asw ellas otherinform ation.

                                                 6


                                                                                                        tj%
                                                                                                   5(1th*
          Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 7 of 11 Pageid#: 8




    Facebook userscan also postcommentson theFacebook profilesofotherusersoron theirown
    profiles;such corhmentsaretypically associated with aspecitk posting oiitem on theprotilç.ln
    addition,Facebook hasa Chatfeature thatallow s usersto send and receive instantm essages
    tk ough Facebook.Thesechatcom municationsare stored in theçhathistory fortheaccount.
    FacebookalsohasaVideoCallingfeature,arldaltholkhFacebookdoesnotrecordthecalls
    them selves,itdoeskeep records ofthe date ofeach call.


        25.   IfaFacebook userdoesnotwantto interactwlth anotheruseronFacebook,theflrstuser.
.       can ''block''the second userfrom seeing his orheraccount.


        26.   Facebook hasa ddlike''feature thatallow susep to givepositive feedback orconnectto
        Particularpages.Facebookuserscandflike''Faceàookpostsorupdates,aswellaswebpagesor
        contentonthird-party(i.e.,non-Facebook)websites.Facebookuserscanalsobecömeçtfans''.of
        particularFacebook pages.


        27.    Facebook has a search function thatenables itsusers to search Facebook forkeyw ords,
        usernam es,0rPages,am ong Otherthings.


        28.    Each Facebook accounthas an activity log,w llich is a listofthe user'sposts and other
        Facebook activitiesfrom theipception ofthe accounttethepresent.Theactivity 1ogincludes
        stories and photosthatthe userhasbeen tagged in,as wellasconnections m ade through the
        account,àuch asE:liking''aFacebookjageoraddingsomeoneasatriend.Theactivity1ogis
        visibleto theuserbutcannotbeviewed by peoplewho visittheuser'sFacebook page.

    '
        29.    Facebook N otes is a blogging feam re available to Facebook users,and itenables users to
        writeandpostnotesorpersonalweblogs(E%1ogs''),ortoimporttheirblogsfrom otherservices,
        such as X anga,Livelournal,and Blogger.


        30.    The Facebook G if'tj feature allow susersto send virtualdigifts''to theirfriendsthatappear
        asiconson the recipient'sprofile page. Gifts costm oney to purchase,and a personalized

                                                       7
                                                                                                            '

                                                                                                                    tlh
                                                                                                                ïz'
                                                                                                                l
      Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 8 of 11 Pageid#: 9




m essage can be attached to each gift. Facebook users can also send each otherK'pokes,''which
    are free and sim ply resultin a notification to therecipientthathe orshe hasbeen çs
                                                                                      poked''by the
    sender.


           Facebook also has aM arketplace feature,w hich allow susersto postfree classified ads.
    Userscanpostitemsforsale,housing,jobs,andotheritemsontheM arketplace.

    32.    In addition to theapplicatioùsdescribed above,Facebook also providesitsuserswith
    access to thousands ofotherapplications on the Facebook platform . W hen a Facebook user
    accesses or usesone ofthese applications,an update aboutthatthe user's access oruse ofthat
    application m ay appearon the user's profile page.


    33.    Facebook usesthe tenn çdN eoprint''to describe an expanded view ofa given userprofile.
    The çW eoprint''fora given usercan include the follow ing inform ation from the user'sprofile:
    protile contactinform ation'
                               ,N ew sFeed inform ation'
                                                       ,statusupdates'
                                                                     ,links to videos,photographs,
    articles,apd otheritem s;N otes;W allpostings'
                                                 ,friend lists,including the friends'Facebook user
    identitk ation numbers'
                          ,groupsand networksofWhich theuserisamember,inclqdingthe
    groups'Facebookgroup identification numhers'
                                               ,futureandpasteventpostings'
                                                                          ,rejectedETriend''
    requests'
            ,com m ents'
                       ,gifts'
                             ,pokes;tags;and inform ation aboutthe user's access and use of
    Facebook applications. '


    34     Facebook alsoretainsJm ernetProtocol(t:1P'')logsforagivenuserID orIP address.
    Theselogsmay contain infonnation abouttheactionstakenby theuserID orIP addresson
    Facebook,including inform ation aboutthe type ofaction,the date and tim e'ofthe action,and the
    userm and IP address associated with the action. Forexam ple,ifa userview s a Facebook
    profile,thatuser's IP 1og w ould reflectthe factthatthe uservieF çd the profile,and would show
.   when and from whatIP addressthe userdid so.


    35     SocialnetworldngprovtderslikeFacebooktypicallyretain additionalinformation about
    theirusers'accounts,such asinformationaboutthelengthofservice(includingstat'tdate),the


                                                                                                            jt$
                                                                                                      CP $T
                                                                                                        t
 Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 9 of 11 Pageid#: 10




typesofservice utilized,and the m eans and source of any paym ents associatqd w ith the service
(includinganycreditcardorbankâccountnumber).lnsomecases,Facebookusersmay
com m unicate directly w ith Facebook aboutissuesrelating to their accounts,'
                                                                            such astechnical
problem s,billing inquiries,orcom plaints from otherusers. Soèialnetw orking providerslike
Facebook typically retain records aboutsuch com m unications,including records ofcontacts
betweentheuserandtheproviber'ssupportservices,aswellasrecordsofanyactionstakenby
theprovideroruserasaresultofthecommunications.


36.    A sexplained herein,inform ation stored in connection w ith a Facebook accountm ay
provide crucialevidence ofthe ''w ho,what,w hy,when,w here,and how ''ofthe crim inalconduct
underinvestigation,thusenabling the U nited Statesto establish and prove each elem entor
alternatively,to exclude the innocentfrom furthersuspicion. From m y training,experience,and
investigation,1know thataFacebook user's''Neoprink''IP log,stored electronic
com munications,and other data retained by Facebook,can indicate who hasused orcontrolled
the Facebook account. This ''userattribution''evidence isanalogous to the search for ''indicia of
occupancy''while executing a search w arrantata residence. Forexam ple,profile contact
information,privatemessaginglogs,statusupdates,andtaggedphotos(andthedataassociated
withtheforegoing,suchasdateandtime)maybeevidenceofwhoused orcontrolledthe
Facebook accountatarelevanttime.Further,Facebookaccountactiyitycanshow how and
w hen the accountwas accessed orused. Forexam ple,as described herein,Facebook logs the
hternetProtocol(1P)addressesfrom whichusersaccesstheiraccountsalongwiththetimeand
date.By determiningthephysicallocation associated with thelogged IP addresses,investigators
can understand the chronologicaland geographic contextofthe accountaccess and use relating
to the crim e underinvestigation. Such inform ation allows investigatorsto understand the
geographic and chronologicalcontextofFacebook access,use,and eventsrelating to the crim e
underinvestigation.Additionally,Facebookbuildsgeo-locationintosomeofitsservices.Geo-
location allow s,for exnm ple,users to ''tag''theirlocatioh in postsand Facebook ''friends''to
locate each other. This geographic and tim eline inform ation m ay tend to eitherinculpate or
exculpate the Facebook accountow ner. Finally,Facebook accountactivity m ay provide relevant
insightintotheFacebook accountowner'sstate ofm ind asitrelaiestotheoffenseunder
                                                9                                                    .

                                                                                                 '/zz
                                                                                                    /xe,y
                                                                                                 '
 Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 10 of 11 Pageid#: 11




investigation. For exam ple,inform ation on the Facebook accotintm ay indicate the ow ner's
motiveandintenttocommitacrime(e.g.,informationindicatingaplantocommitacrime),or
consciousnessofguilt(e.g.,deletingaccountinformationin an efforttoconcealevidencefrom
law enforcement).

37.    Therefore,thecomputersofFacebook arelikely to contain al1them atèrialdescribed
above,including stored electroniccomm unicationsand information qoncerningsubsclibersand
theiruseofFacebook,such asaccountaçcessinform ation,transaction inform ation,and other.


accountinform atjon''
                    .




          IW ORM ATION TO BE SEARCHED AND TH INGS TO BE SEIZED
38.    Ianticipateexecutingthisw m antundertheEléctronic Com municationsPrivacy Act,in
particular 18 U .S.C . jj2703(a),2703(b)(1)(A)al
                 .                             ld2703(c)(1)(A),byùsingthewarrantto
require Facebook to disclose to the governm entcopies ofthe records and otherinform ation
(includingthecontentofcommunicai
                               'ions)particularlydescribedinSectionIofAttachmentB.
U pon receiptofthe inform ation described in Section IofA ttachm entB ,governm entcauthorized
personswillreview thatinformation to lgcatetheitem sdescribed in Section 11ofAttachm entB,
using the procedures described in Section IIIofAttachm entB .


                                        CO NCLUSION
39.    B gsed on the foregoing,Ireqtlestthatthe Courtissue the proposed sçarch w arrant. This
CourthasjurisdictiontoissuetherequestedwanuntbecauseitisE&acourtofcompetent
jurisdiction''asdefinedby 18U.S.C.j2711. 18UkS.C.jj2703(a),(b)(1)(A)&
(c)(1)(A).Specitically,theCourtis$tadistrictcourtoftheUnitedStates...that- has
lurisdictionovertheoffensebeinginvzstigated.''18U.S.C.j2711(3)(A)(i)..Pursuantto 18
U.S.C.j2703(g),thepresenceofa1aw enforcementofficerisnotrequiredfortheserviceor
execution ofthisw e ant.




                                                                                                    lh
                                                                                          h        k(
                                                                                              c1h
                                                                                              ,, .
    Case 7:20-mj-00024-RSB Document 1-1 Filed 03/04/20 Page 11 of 11 Pageid#: 12




                                      REOUEST FOR SEALING
    40.    Itisrespectfully requbsted thatthisCourtissue an ordersealing,untilfurtherorderofthé
    Court,a1lpapers subm hted in supportofthis application,including th: application,affidavit,and
    search w arrant. Ibelieve thatsealing this docum entisnecessary because the item s and
    inform ation to be seized are relevant.to arlongoing investigation into the crim inalorganizations
    and nota11ofthe targets oftlzisinvestigation willbe searched atthistim e: Based upon nty
    training andexperience,1havelearned thatonline crim inalsactivdy search forcrim inal
    affidavitsand search w arrantsviathe internet,and dissem inate them to other online crim inalsas
    they deem appropriate,e.g.,by posting them publicly online through the carding fonlm s.
    Prem ature disclosu're ofthe contentsofthis affidavitand related docum entsm ay have '
                                                                                         a
    significantandnegativeimpactonthecontinuinginvestig>tionandmayseverelyjeopardizeits
    effectiveness.


                                                      Respectfully subm itted,


                                                             Z
                                                      K eith Teehan
                                                      SpecialA gent
                                                      Bureau ofA lcohol,Tobacco,Firearm s and
                                                      Explosives




    Subscribedandsworntobeforemeon                        f?/         ,   2019


(T,Q <+ .r
.
    RobertS.Ballou
    UN ITED STATES M A G ISTM TE JUD GE
